Case 0:12-cr-60016-KMW Document 221 Entered on FLSD Docket 07/31/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 12-60016-CR-WILLIAMS


  UNITED STATES OF AMERICA,

             Plaintiff,

  vs.

  JAMES E. PRICE, III.,

            Defendant.

  ____________________________/

                             ORDER DENYING DEFENDANT’S
                          MOTION FOR COMPASSIONATE RELEASE

         THIS MATTER is before the Court on Defendant James E. Price, III’s motion for

  compassionate release and modification of sentence. (DE 217). The Government filed a

  response in opposition. (DE 219). For the reasons that follow, Mr. Price’s motion is denied.

         Previously, under 18 U.S.C. § 3582(c)(1)(A), a court could reduce a term of

  imprisonment “only if the Director of the [Bureau of Prisons] file[d] a motion requesting

  the reduction and the court [found] that ‘extraordinary and compelling reasons

  warrant[ed]’ a reduction.” Orlansky v. FCI Miami Warden, 754 F. App'x 862, 865 (11th

  Cir. 2018). The First Step Act amended Section 3582(c)(1)(A) to allow a defendant to file

  a motion for a modification of a term of imprisonment after he or she “has fully exhausted

  all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

  the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

  warden of the defendant's facility, whichever is earlier.” 1 18 U.S.C. § 3582.



  1
   In certain circumstances, courts have found that “exhaustion of the administrative process can
  be waived in light of the extraordinary threat posed” by the COVID-19 pandemic. See e.g.,
Case 0:12-cr-60016-KMW Document 221 Entered on FLSD Docket 07/31/2020 Page 2 of 3



         Under 18 U.S.C. § 3582(c)(1)(A), the Court may “reduce the term of imprisonment

  . . . after considering the factors set forth in section 3553(a) to the extent that they are

  applicable” if the Court finds that:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years
         in prison, pursuant to a sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission[.]

  18 U.S.C.A. § 3582.

         Based on the particular facts presented, the Court finds that Mr. Price has not

  established extraordinary and compelling reasons to warrant the relief requested. Mr.

  Price states that he has “a documented history of respiratory illness which has in the past

  required ICU level treatment.” (DE 217). However, he has not presented any medical

  records to support this assertion. The Government has submitted Mr. Price’s BOP

  medical records to show that Mr. Price does not have a “documented history” of

  respiratory illness and only had a respiratory infection approximately six years ago in

  2014. (DE 219; DE 220). Mr. Price does not otherwise identify any health condition that

  renders him particularly vulnerable to the risks of COVID-19 but argues that the ongoing

  pandemic presents a greater threat to inmates than to the general public.




  United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *2 (S.D.N.Y. Apr. 3,
  2020). However, because the Court finds denial of Defendant’s motion appropriate for other
  reasons, it need not determine whether the Government’s argument on this ground has merit.


                                               2
Case 0:12-cr-60016-KMW Document 221 Entered on FLSD Docket 07/31/2020 Page 3 of 3



        While the Court does not discount Mr. Price’s concern about his health during the

  COVID-19 pandemic, the Court is unable to conclude that there are extraordinary and

  compelling reasons to grant compassionate release. See e.g., United States v. Zywotko,

  No. 219CR113FTM60NPM, 2020 WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020) (“General

  concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary

  and compelling reasons for a reduction in sentence set forth in the Sentencing

  Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”) (quoting

  United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal.

  Mar. 25, 2020)).

        Accordingly, upon review of the motion (DE 217) and the Government’s response

  (DE 219), Mr. Price’s motion is DENIED.

        DONE AND ORDERED in chambers in Miami, Florida, this 31st day of July, 2020.




                                            3
